Citation Nr: 1225339	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  98-10 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent from August 1, 2006, and in excess of 40 from March 13, 2012 for service-connected low back injury with degenerative disc disease (DDD). 

2.  Entitlement to a rating in excess of 10 percent from August 23, 2004 for service-connected radiculopathy, left lower extremity associated with low back injury with DDD.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected radiculopathy, right lower extremity associated with low back injury with DDD.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to March 1997. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 1998 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a personal RO hearing in June 2001.  

In an August 2002 decision, the Board denied the Veteran's appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2004 Order, the Court granted the parties Joint Motion for Remand (JMR), vacated the Board's August 2002, decision and remanded the matter to the Board for further action.  In June 2004, this matter was remanded by the Board for further development.  The Veteran testified at a videoconference hearing before the Board in December 2005.  The Board again remanded this case in March 2006.  

In a July 2008 decision, the Board denied a rating for the low back disability in excess of 20 percent prior to May 19, 2003; granted a 40 percent evaluation from May 19, 2003 to January 18, 2006; and denied a rating in excess of 20 percent from August 1, 2006.  The Board also assigned an earlier effective date of August 23, 2004 for an initial rating of 10 percent for the Veteran's left lower extremity radiculopathy (finding that the criteria for a separate compensable rating for radiculopathy, left lower extremity, associated with the service-connected low back disability were not met prior to that date.)  The Veteran appealed to the Court the part of the Board's decision that denied entitlement to a disability rating for low back disability in excess of 20 percent from August 1, 2006, and entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity from August 23, 2004 (the Veteran did not appeal the Board denial of a compensable rating for radiculopathy of the left lower extremity prior to this date).  In a June 2010 Memorandum Decision, the Court set aside that part of the Board's decision and remanded the matters for further adjudication consistent with the Court's decision.  In May 2011, this matter was remanded by the Board for further development.  

In an April 2012 rating decision, the RO granted an increased 40 percent rating for the service-connected low back disability from March 13, 2012.  It is presumed that the Veteran is seeking the maximum benefit allowed by law and regulation for such disability, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the maximum increased rating for the low back disability has not been granted from the date of claim, this matter remains on appeal and has been characterized accordingly.  Further, the April 2012 rating decision also granted a separate 10 percent rating for radiculopathy, right lower extremity associated with low back injury, effective October 17, 2006.  Because this action by the RO in effect resulted in a separate rating for a symptom which was considered part and parcel of the Veteran's service-connected low back disability, the Board believes that this issue should also be viewed as being in appellate status.  

Notably, the April 2012 rating decision also granted an increased 30 percent rating for service-connected pes planus with calcaneal plantar fascial enthesitis, effective September 29, 2010, and individual unemployability, effective March 13, 2012.  The Veteran has not disagreed with these determinations and they are not before the Board.  

The issues of increased ratings for radiculopathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  From August 1, 2006, the Veteran's service-connected low back injury with DDD was manifested by pain on motion; it was not manifested by severe limitation of motion, severe intervertebral disc syndrome, severe lumbosacral strain, forward flexion limited to 30 degrees or less, ankylosis, or incapacitating episodes of intervertebral disc syndrome with a total duration of at least 4 weeks during a 12 month period.

2.  From March 13, 2012, the Veteran's low back disability is not shown to have been manifested by ankylosis of the lumbar spine, pronounced intervertebral disc syndrome or incapacitating episodes of intervertebral disc syndrome with a total duration of at least 6 weeks during a 12 month period.


CONCLUSIONS OF LAW

1.  From August 1, 2006, the criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected low back injury with DDD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes (Code) 5293 (in effect prior to September 23, 2002), 5292, 5293, 5295 (in effect prior to September 26, 2003), Diagnostic Codes 5235-5243 (effective September 26, 2003).

2.  From March 13, 2012, the criteria for entitlement to a disability evaluation in excess of 40 percent for the Veteran's service-connected low back injury with DDD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Codes 5293 (in effect prior to September 23, 2002), 5292, 5293, 5295 (in effect prior to September 26, 2003), Diagnostic Codes 5235-5243 (effective September 26, 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify and assist claimants.

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the Veteran claimed entitlement to service connection for lumbar spine disability in March 1997, and such claim was granted in a March 1998 rating decision; thus, prior to enactment of the VCAA.  Thereafter, the Veteran disagreed with the initial disability rating assigned.  In Pelegrini, supra, the Court held that where notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing the notice prior to the initial adjudication; instead, the claimant had a right to timely content-complying notice and proper subsequent VA process.  In its June 2004 remand, the Board directed the RO to review the record and take any necessary action to ensure compliance with the VCAA notice requirements.  The RO then took action to correct any defect by sending a VCAA notice to the Veteran for his low back disability in July 2004 and readjudicated the matter after the Veteran and his attorney responded and further development was completed.  38 U.S.C.A. § 7105; Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Notwithstanding the VCAA notice which has been provided, as the rating decision on appeal granted service connection, and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board further notes that with respect to appeals of initially assigned disability ratings, such as the instant case, the additional notice requirements as set forth in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) also do not apply.  

Moreover, it is significant to note that, at the December 2005 Board hearing, the Veteran's representative stated that the Veteran was fully satisfied with the VCAA notice he had received.  The representative also stated that the Veteran had been notified by VA of the evidence necessary to develop his claim and was aware of the requirements of the evidence he needed to submit and what the VA would obtain for him.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Furthermore, the record in this case includes service medical records, VA examination reports, VA and private treatment records, and records from the Social Security Administration.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

The Veteran has been afforded numerous VA examinations (in October 2006, November 2008, September 2010, and March 2012) during the period of time relevant to this appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the claims file and medical records were reviewed by the examiners (except in November 2008 and September 2010) and the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations (combined) to be sufficient for rating purposes.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal.

Laws and Regulations

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126. 

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

During the pendency of this appeal, VA promulgated new regulations for the evaluation of intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The amendments renumber the diagnostic codes and create a general rating formula for rating diseases and injuries of the spine, based largely on limitation or loss of motion, as well as other symptoms. 

When amended regulations expressly state an effective date and do not include any provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, as each set of amendments discussed below has a specified effective date without provision for retroactive application, neither set of amendments may be applied prior to its effective date.  As of those effective dates, the Board must apply whichever version of the rating criteria is more favorable to the Veteran. 

The Board notes that the RO addressed the amendments in a July 2005 supplemental statement of the case.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet.App. 384, 392-94 (1993). 

The Veteran's service-connected low back disability was rated under the criteria effective prior to September 23, 2002 under the provisions of Diagnostic Codes 5010-5293 for arthritis and intervertebral disc syndrome.  Under the criteria effective September 26, 2003, he was rated under Codes 5010-5237 for arthritis and lumbosacral strain and 5010-5242 for degenerative arthritis of the spine.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Code 5010 (for traumatic arthritis) indicates that the disability should be rated as degenerative arthritis.  Under Code 5003 for degenerative arthritis, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion of the joint or joints involved.  38 C.F.R. § 4.71a, Codes 5010, 5003.

Under the criteria in effect prior to September 23, 2002, intervertebral disc syndrome warranted a 10 percent rating if mild, a 20 percent rating if moderate with recurring attacks, and a 40 percent rating if severe with recurring attacks and intermittent relief.  A 60 percent (maximum) rating was warranted if the intervertebral disc syndrome was pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  38 C.F.R. § 4.71a, Code 5293 (2002). 

Under the criteria in effect from September 23, 2002 until September 26, 2003, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 (combined rating tables) separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A maximum 60 percent rating is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Code 5293 (2003). 

Note 1 provides that for the purposes of ratings under Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurological signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Code 5293 (2003). 

Under the criteria in effect prior to September 26, 2003, lumbosacral strain was evaluated under Code 5295 and limitation of motion of the lumbar spine was evaluated under Code 5292.  A 10 percent rating was warranted if lumbosacral strain was manifested by characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain where there was muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in standing position.  A 40 percent (maximum) rating was warranted for severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 5295 (2003).  Limitation of motion of the lumbar spine warranted a 10 percent rating if slight, a 20 percent rating if moderate, and a 40 percent (maximum) rating if severe.  38 C.F.R. § 4.71a, Code 5292 (2003).  [As vertebra fracture, complete bony fixation or ankylosis of the spine is not shown, Codes 5285, 5286 and 5289 do not apply.] 

Effective September 26, 2003, the schedule for rating spine disabilities (including lumbosacral strain and arthritis) was changed to provide for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  38 C.F.R. § 4.71a, Codes 5237, 5242 and 5243 (2011).  

With or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Notes following the General Rating Formula criteria provide (in pertinent part): That associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  That for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  And that in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.  

Factual Background

On October 2006 VA spine examination, the Veteran reported that his back condition had improved after the January 2006 surgery.  However, he complained of constant very severe pain in his lower back that was associated with flare-ups and usually radiated to both legs.  The flare-ups depended on the activities that he had during the day with the worst possible pain of his life that happened once or twice a week.  The pain was relieved with medication and use of a TENS (transcutaneous electrical nerve stimulation) unit.  Although he reported improved stiffness after the surgery, he complained of increased fatigue and lack of endurance.  He denied rectal or bladder problems due to his back or using a back brace.  The Veteran reported that his low back pain was made worse by lifting over 20 pounds, going up and down stairs and prolonged standing.  His back pain affected his daily activities because it was difficult for him to find a comfortable position to sleep and he was unable to do any activities at home.  He continued his work as a correctional officer because his job was essentially clerical in nature or union related and did not require physical activity.  The Veteran had lost about three days of work because of his back condition but denied having periods of incapacitation in the last 12 months due to his back condition. 

On physical examination, the Veteran walked with no signs of pain or limping with ambulation.  On lower extremity examination, there was no muscle atrophy or wasting and no cyanosis, clubbing, swelling or effusion.  The Veteran had good peripheral pulses, both patellar reflexes were 2/4, left ankle jerks were zero, and right ankle jerks were 1/4.  There was some decreased sensory deficit noticed in his left leg in relation to his right leg (there was no apparent sensory deficit noticed in his right leg).  The strength was 5/5 bilaterally, and there was no gait abnormality.  The Veteran could walk on his heels and toes with no difficulty.  There was an old surgical scar noticed on the lumbar spine area that measured 3 3/4 inches in length and was well healed with no abnormality.  There was some tenderness to deep palpation on the lumbar spine area, but no muscle was spasm felt.  The straight leg elevation test was negative bilaterally.  Range of motion was 80 degrees flexion with mild pain around 60 degrees and ending at 80 degrees; 30 degrees lateral flexion right and left with mild pain that started and ended at 30 degrees; 20 degrees extension with pain that started and ended at 20 degrees; and 30 degrees rotation with only discomfort.  During repetitive flexion of his lower back, there were no signs of fatigability or changes on the flexion of his lower back.  The examiner estimated that "during acute flare-ups and repetitive use of his lower back, the total function loss will be equated to lumbar spine, flexion limited to 50 degrees," but could not give exact degree because it would be impossible and the examiner was also taking in account that the Veteran had recent surgery and was still in the convalescence period.  The examiner also estimated that during repetitive use of the lower back, the Veteran was going to have mild functional impairment at the end of the day that mostly would be manifested by pain.  The examiner opined that during acute flare-ups, the Veteran was "not going to have only mild functional impairment during flare-ups, but [the examiner] did not consider him to have any functional impairment with periods of no flare-ups."  There was no evidence of any weakened movement of his extremity, he had strong normal strength in both lower extremities, and there was no evidence of excess fatigability or incoordination.  

X-ray examination showed post operative lower lumbar spine and narrowing of disc spaces of L2-L3 and L3-L4 associated with vacuum gas phenomenon.  MRI (magnetic resonance imaging) showed interval laminectomy and fusion L5-S1 with encircling epidural fibrosis.  There was no focal disc pathology and transitional vertebral body had been designated S1.  EMG (electromyography) showed axonal neuropathy of the left peroneal nerve and right and left L4-L5 and S1 radiculopathy.  

The diagnosis was chronic low back strain secondary to DDD of the lumbar spine at levels L3-4 and L4-5; status post laminectomy and lumbar spine fusion with residuals of radiculopathy to the left lower extremity, found. 

An October 2006 private neurologic examination report notes that the Veteran stated that he was getting worse in the legs after eight hours of walking and that the legs felt heavy, cold, and numb and he developed a lack of circulation.  The interpretation of EMG and nerve conduction studies was axonal neuropathy of the left peroneal nerve and right and left L4-L5 and S1 radiculopathy (as noted on the October 2006 VA examination.)  

A January 2007 private medical report prepared for the United Stated Department of Labor (DOL) indicated that although the Veteran's back pain and peripheral symptoms had improved, he continued to have symptoms since his January 2006 surgery.  He continued to have low back pain and numbness, tingling and weakness of both legs.  The Veteran took Tramadol, which he felt caused constipation and occasional urinary retention.  On physical examination, he had reduced left ankle jerk and Grade IV weakness on testing the peroneal eversion and anterior tibialis of the left leg.  The Veteran had Grade III sensory loss at L5 and S1 on the left leg only.  There was no atrophy, no fasciculations, and a very positive left straight leg raise.  The Veteran's incisions were healed, but slight antalgic gait pattern was noted.  For DOL purposes, using American Medical Association guidelines to evaluate permanent impairment, the examiner used various calculations and tables to determine that the Veteran was at maximum medical improvement and had a 60 percent left lower extremity impairment. 

A March 2008 letter from M.K.B, M.D., a private physician, notes that the Veteran has marked restriction of limitation of motion, increased disability due to weakend movement excess fatigability and marked interference with employment.  Although Dr. M.K.B. did not provide specific range of motion measurements, he opined that the Veteran should be considered for extraschedular evaluation and his lumbosacral strain should be rated 40 percent disabling.  [Notably, a May 2010 rating decision established an extraschedular rating of 100 percent for service-connected low back injury with DDD from October 21, 2005 to January 18, 2006.]

In September 2008, the Veteran was seen by his private physician for a baseline Functional Capacity Evaluation.  He described his pain as burning sensation to the right paravertebral muscles in the thoracolumbar area of his back with pins and needles and stabbing sensation to the right gluteal area, as well as pins and needles to the posterior aspect of his right lower extremity proximal to the knee and stabbing sensation to the right lower extremity posteriorly distal to the knee to the level of the heel in the region of the gastrocnemius and soleus.  He also reported stabbing sensation to the anterior aspect of his left lower extremity approximately midrange to the thigh.  

VA treatment records include a September 2008 regular follow-up report which notes, in pertinent part, that the Veteran's gait was normal, he had discomfort in the left sacroiliac area, sensory examination and saddle sensation was normal, no sensory deficit was identified in the lower extremities, vibration sensation was preserved, knee reflexes were slightly diminished on the right side, ankle reflexes were present bilaterally, pulse was about felt in the lower extremities, and there was no edema present.  The Veteran was able to walk on his toes and heels without any difficulty.  

On November 2008 VA examination, the Veteran reported moderate to severe pain which was usually daily, radiating to the buttocks down to the lateral thighs and to the posterior calf of the left lower extremity.  He took prescription medication for pain and muscle spasms and used a TENS unit daily.  Although constipation was reported as a side effect of the medication, he had no bowel or bladder dysfunction.  He also reported that, after his January 2006 low back surgery, he returned to work in August 2008 with restrictions of no lifting over 15 pounds, prolonged walking over 15 minutes, or prolonged sitting and he was instructed to stretch and relieve his pain.  The Veteran reported flare-ups when doing a little lifting and mostly with prolonged walking (making him rest for the remainder of the day).  He described the flare-ups as moderate to severe pain across the lower back, radiating to the left lower extremity, which starts from the buttock to the lateral aspect of the thighs down to the back of his lower legs.  During the last 12 months, had been absent from work for at least 6 weeks due to back pain.  He had a mandatory retirement due to permanent restrictions from his doctor.  Although the permanent restrictions affected the performance of his job, his activities of daily living were usually not affected.  

On physical examination, the Veteran's walk was antalgic and he had lower back pain which radiated to the left buttock down to the left posterior part of his calf muscles.  His gait was of very slow propulsion without an assistive device.  The Veteran had a 9.5 centimeter (cm) longitudinal and linear midline laminectomy scar which was flat, mildly rough, nontender and nonadherent.  There was no inflamation, skin breaks, ulceration, edema, keloid formation, deformity, or functional limitation produced by the scar.  He had spasms and tenderness of the paraspinal lumbar muscles.  Range of motion testing showed forward flexion limited to 40 degrees due to pain, left and right lateral flexion of 0 to 25 degrees, left and right lateral rotation 0 to 30 degrees, and backward extension of 0 to15 degrees.  The Veteran had pain on range of motion, especially on forward and lateral flexion.  The examiner estimated that the Veteran had additional functional limitation of motion of 0 to 40 degrees of forward flexion and 0 to 15 degrees of backward extension during flare-ups and on repetitive use due to pain and spasms.  The Veteran's gait was of a slower pace on neurological evaluation; however, deep tendon reflexes were within physiological limits, vibration and position sense was intact, there was no evidence of muscle atrophy on motor examination, midcalves and midthighs were equal and symmetrical, and there was no sensory deficit of the lower extremities by monofilament.  Lasegue sign was positive on the left side, greater than the right and Romberg and Babinski were negative.  The diagnosis was DDD lumbosacral spine with radiculopathy left lower extremity.  

An October 2009 private treatment report notes that the Veteran complained of a 3 day history of sever low back pain which had been going down both his legs.  He stated that the pain was quite intense and he was unable to get up and move.  On physical examination, his strength to his left iliopsoas was 4+/5 and 5/5 on the right.  Dorsiflexor and plantar flexion was 5/5 and he had pain with straight leg raising at 30 degrees.  The Veteran also had decreased sensation to pinprick, worse on the right than on the left, and an antalgic gait.  The diagnosis was displacement of lumbar intervertebral disc without myelopathy.  

October 2009 VA treatment records show that the Veteran complained of being unable to sleep because of the muscle spasms he was getting on his upper/lower back and leg.  He also complained of tremors on his calf and pain going down his legs and calfs during bowel movements.  

On September 2010 VA spine examination, the Veteran reported radiculopathy of the lower extremities.  He stated that the pain was getting worse and radiated to both lower extremities with a heating sensation and stabbing sensation, occasional.  He reported severe weekly flare-ups which lasted for hours.  They were precipitated by prolonged walking or sitting, bending, and lifting and alleviated with medication.  He described the extent of additional limitation of motion or other functional impairment during flare-ups as severe.  There was no history of urinary incontinence, urgency, retention requiring catheterization, frequency, or nocturia.  There was also no history of fecal incontinence or erectile dysfunction; however, there was obstipation, numbness, paresthesias, and leg or foot weakness (but not falls or unsteadiness).  The Veteran also reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and chronic lumbar spine pain.  He described the pain as dull with shooting and stabbing.  He reported no incapacitating episodes.  The Veteran walked with a cane and was unable to walk more than a few yards.  

On physical examination, inspection of the Veteran's posture showed the pelvis was level, he was stooped, and fixed in flexed position.  His gait was antalgic and had poor propulsion.  Abnormal spinal curvature as shown by lumbar flattening was also noted.  Range of motion testing showed 0 to 60 degrees of flexion, 0 to 20 degrees of extension, 0 to 25 degrees of left lateral flexion, 0 to 24 degrees of left lateral rotation, 0 to 24- degrees of right lateral flexion and 0 to 24 degrees of right lateral rotation.  There was objective evidence of pain on active range of motion and following repetitive motion.  The examiner was unable to test as to whether there was additional limitations after three repetitions of range of motion but the Veteran stated that the pain was worse.  

On peripheral nerves examination, ankle jerk was 1+ (hypoactive) on detailed reflex examination and sensory examination of the L4-5 distribution showed decreased pain or pinprick and light touch of both lower extremitieis.  On detailed motor examination, the Veteran had active movement against gravity (3) on left hip 
flexion and extension and left knee flexion and extension.  He had active movement against some resistance (4) on right hip flexion and extension and right knee flexion and extension as well as on bilateral ankle dorsiflexion, ankle plantar flexion and great toe extension.  The Veteran had an abnormal gait but muscle tone was normal and there was no muscle atrophy, imbalance or tremor, or evidence of fasciculations and the nerve disorder did not affect the function of any joint.  Lasegue's sign was positive bilaterally.  On EMG/NCV (electromyography/nerve conduction velocity) evaluation, the Veteran had some paraspinal denervative activity, which may imply some underlying radiculopathy at L4-L5 level bilaterally, but could also be a chronic denervative activity secondary to postsurgical changes from the 2006 surgery.  The diagnosis was radiculopathy bilateral found severe left side.  The etiology was discogenic disease lumbosacral spine.  

The September 2010 VA examination report noted that a June 2010 MRI study showed a right paracentral disc which is causing a mild spinal canal stenosis and there was laminate debris with interpedicular screw and fusion at L5-S1.  

The diagnosis was degenerative disc and joint disease lumbar spine with moderate to severe functional limitation.  There was moderately severe impact on the Veteran's ability to do chores, shopping, and traveling and moderate impact on bathing and clothing.  

A June 2011 private Independent Medical Examination report (for purposes of the Veteran's employment as a prison guard) notes that, on physical examination, in a standing posture, he had negative Waddell findings for truncal rotation, axial load and light touch.  He had restricted lumbar movement, coming to within approximately 2 feet of the floor, with no palpable spasms, and he had difficulty coming into an extended position from the flexed position.  There were also trace reflexes at the knees and ankles, no gross motor or sensory deficit in the lower extremities to light touch, and straight leg raising test was negative to 80+ degrees with no true nerve root tension signs.  The impression was status post lumbar strain with L4-5 disc herniation, L4-5 spondylolisthesis, status post L4-5 laminectomy and discectomy with L4-5 fusion, and failed back surgery syndrome with chronic lumbar radicular pain.  

A March 2012 report of VA back examination notes the Veteran has flare-ups of low back pain which usually starts in the morning and radiates as dull pain from the right buttocks to the right groin area to the lateral aspect of the calves to the ankle.  The flare-up lasts for approximately the whole morning.  Range of motion testing showed forward flexion to 40 degrees (with objective evidence of painful motion beginning at 30 degrees), extension to 15 degrees (with objective evidence of painful motion beginning at 15 degrees), right and left lateral flexion to 20 degrees (with objective evidence of painful motion beginning at 20 degrees), and right and left lateral rotation to 30 degrees (with objective evidence of painful motion beginning at 30 degrees).  After repetitive-use testing with 3 repetitions, the Veteran also had 30 degrees of forward flexion, 15 degrees of extension, 20 degrees of right and left lateral flexion and 30 degrees right and left lateral rotation.  The examiner noted that the Veteran had additional limitation of range of motion of the thoracolumbar spine after repetitive-use testing, functional loss and/or functional impairment and identified less movement than normal, weakened movement, pain on movement and interference with sitting, standing and/or weight-bearing as contributing factors.  Examination also showed tenderness of the right lumbar muscles and guarding and muscle spasm of the thoracolumbar spine.  With the exception of 3/5 (active movement against gravity) on right great toe extension, muscle strength testing was normal throughout and there was no muscle atrophy.  Reflex examination was 1+ (hypoactive) of the right knee and ankle and normal of the left knee and ankle.  Sensory examination of the upper anterior thigh (L2) was normal bilaterally.  The Veteran had decreased sensation to light touch (dermatome) testing of the right thigh/knee (L3/4), lower leg/ankle (L4/L5/S1) and foot/toes (L5).  Sensory examination of left thigh/knee, lower leg/ankle, and foot/toes was normal.  Straight leg raising test was positive bilaterally, suggesting radiculopathy.  The Veteran had no left lower extremity radicular pain, paresthesias and/or dysesthesias, or numbness.  In the right lower extremity, he had mild constant pain, moderate intermittent pain, and mild paresthesias and/or dysesthesias and numbness.  Right side radiculopathy was moderate and there was no radiculopathy on the left.  No other neurologic abnormalities were noted.  The Veteran regularly used a cane for locomotion and did not have intervertebral disc syndrome of the thoracolumbar spine.  The examiner noted a scar which was not painful and/or unstable and did not measure greater than 39 square cm (6 square inches) in total area.  The diagnosis was degenerative disc disease of the lumbosacral spine with radiculopathy bilateral lower extremity.  The examiner noted that the Veteran and his wife walk almost everyday for exercise.  The examiner also noted that the Veteran has low back pain (most of the time in the morning) with radiating pains to his right lower extremity and he has spasms of the rib muscles when stretched at an awkward position at the slightest provocation.  The appropriate box was checked to report that the Veteran did not have any incapacitating episodes of DDD in the past 12 months.  The Veteran ambulated with a cane at a slow propulsion to prevent pain or to compensate for the pain.  The examiner concluded that, in this situation, the Veteran would not be able to secure and maintain a substantial gainful employment. 

Analysis

The Veteran filed his claim for service connection for low back disability in March 1997, immediately following his discharge from active duty service.  As noted above, the present appeal arises from the initial, March 1998, rating decision which granted service connection and assigned a disability rating and effective date for the award.  The Veteran has been continuously pursuing his appeal of the disability rating since that time and, although staged ratings have been assigned, the criteria for rating disabilities of the spine effective prior to September 26, 2003 (September 23, 2002 for intervertebral disc syndrome) and as amended from that date are for application.  However, in his appeal to the Court (of the July 2008 Board decision), the Veteran appealed the denial of a rating in excess of 20 percent from August 1, 2006 for his low back disability and, by a June 2010 Memorandum Decision, the Court remanded the matter to the Board.  [The increased, 40 percent, rating for the service-connected low back disability from March 13, 2012 was established after the June 2010 Memorandum Decision of the Court.]  Accordingly, the matter of an increased rating for the Veteran's service-connected low back disability after August 1, 2006 is the subject of the decision herein.  [The issue of an increased rating for left lower extremity radiculopathy was also appealed to and remanded by the Court in June 2010 and will be addressed in the remand portion of this decision, below.] 


Low Back Disability from August 1, 2006 to March 13, 2012

A 20 percent rating has been assigned for the Veteran's low back pain effective from August 1, 2006.  Consequently, the focus is on those schedular criteria that would provide for a rating in excess of 20 percent.

The next higher, 40 percent, rating under the criteria in effect prior to September 26, 2003 would be warranted if the evidence of record showed severe limitation of motion under 5292, severe intervertebral disc syndrome characterized by recurring attacks with intermittent relief (under 5293), or severe lumbosacral strain (5295).  

Review of the record does not show that the Veteran had severe limitation of lumbar spine motion at any time from August 1, 2006 to March 13, 2012.  On VA examination in October 2006, the examiner estimated that during acute flare-ups and repetitive use, the total function loss would be equated to 50 degrees flexion (even taking into acount the Veteran's recent surgery and his still being in a convalescence period).  The November 2008 VA examination report showed additional functional limitation of 0 to 40 degrees of forward flexion and 0 to 15 degrees of backward extension during flare-ups and on repetitive use due to pain and spasms.  Although on September 2010 VA examination the Veteran had 0 to 60 degrees of flexion, 0 to 20 degrees of extension, 0 to 25 degrees of left lateral flexion, 0 to 24 degrees of left lateral rotation, 0 to 24- degrees of right lateral flexion and 0 to 24 degrees of right lateral rotation and there was objective evidence of pain on active range of motion and following repetitive motion; unfortunately, the examiner was unable to test as to whether there was additional limitations after three repetitions of range of motion.  Compared to normal ranges of motion (referenced earlier in this decision), these reported ranges of motion show no more than moderate limitation of motion.  As such, a rating in excess of 20 percent under the old range of motion criteria is not warranted.

While the Veteran had been diagnosed with DDD, there is no evidence that the disc disease more nearly approximated severe disability characterized by recurring attacks with intermittent relief to warrant a rating in excess of 20 percent under Diagnostic Code 5293.  

Further, a maximum rating of 40 percent is not warranted under Diagnostic Code 5295 for severe lumbosacral strain.  There is no evidence of listing of whole spine to opposite side, positive Goldthwaite's sign or marked limitation of forward bending in standing position.  In addition, the Veteran does not have osteoarthritis, there was no loss of lateral motion, and there is no evidence of abnormal mobility on forced motion.  

The Board has considered alternative diagnostic codes under the old criteria that potentially relate to impairment of the lumbar spine.  However, it is not shown that the Veteran has any functional loss beyond that being compensated.  Notably, there was no residual of fracture of the vertebra to warrant a higher rating under Code 5285, ankylosis to warrant a higher rating under Codes 5286 or 5289, or evidence of sacro-iliac injury and weakness to warrant a higher rating under Code 5294..

With regard to the criteria in effect from September 23, 2002, for the intervertebral disc syndrome, the record does not show incapacitating episodes or that the Veteran was prescribed bedrest by a physician (and none are reported/alleged).  Thus, the Board has determined that the objective medical evidence of record does not reflect incapacitating episodes of at least 4 weeks during the prior 12 months due to his lumbar spine disability.  A disability rating in excess of 20 percent is not warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes.

Considering the General Rating Formula for Diseases and Injuries of the Spine, in effect September 26, 2003, the Veteran's low back disability does not meet the criteria for a 40 percent evaluation at anytime from August 1, 2006 to March 13, 2012 because the medical evidence does not show that his low back disorder was productive of ankylosis or forward flexion of the thoracolumbar spine to 30 degrees or less.  At its worse, forward flexion was limited to 40 degrees during flare-ups and on repetitive use due to pain and spasms on November 2008 VA examination.  While acknowledging that the Veteran's range of motion has fluctuated over the years and is accompanied by pain, such findings do not meet the criteria for a 40 percent disability rating for the period from August 1, 2006 to March 13, 2012.

In the June 2010 Memorandum Decision, the Court found that remand of the Veteran's claim for a disability rating in excess of 20 percent for a low back injury after August 1, 2006 was warranted because the denial of a higher rating was based in part on a misunderstanding of the degree of the Veteran's functional impairment during flare-ups.  Specifically, the Court noted that the Board misstated favorable evidence when it found that an October 2006 VA medical report noted that the Veteran would have only mild functional impairment during flare-ups of his disability, when the report actually notes that there would be something greater than mild functional impairment during flare-ups.  The Court quoted the October 2006 VA examination report that the Veteran "is not (emphasis in Memorandum Decision) going to have only mild functional impairment during flare-ups."  

The Board has carefully reviewed the October 2006 VA examination report and considered the notation that the Veteran "is not going to have only mild functional impairment during flare-ups" in the context of the full examination report and finds that the evidence does not support a rating in excess of 20 percent for the Veteran's low back disability.  Although, as found by the Court, the examiner noted that the Veteran was "not going to have only mild functional impairment during flare-ups," review of the totality of the examination report provides an explanation as to the extent of such functional impairment.  Additional comment in the examination report states that the examiner estimated that during acute flare-ups and repetitive use of the lumbar spine, the total function loss would be equated to flexion limited to 50 degrees, but could not give exact degree because it would be impossible and the examiner was also taking in account that the Veteran had recent surgery and was still in the convalescence period.  Thus, even taking into account the Veteran's recent surgery and convalescence period, the examiner stated that the Veteran still had 50 degrees of flexion during acute flare-ups and repetitive use of his lower back.  As noted above, compared to normal ranges of motion (referenced earlier in this decision), flexion limited to 50 degrees shows no more than moderate limitation of motion.  As such, a rating in excess of 20 percent is not warranted under the old criteria for limitation of motion of the lumbar spine or under the General Rating Formula for Diseases and Injuries of the Spine.


Low Back Disability from March 13, 2012

Since the Veteran's low back disability is already rated 40 percent from March 13, 2012, the focus for this period is on the criteria that would allow a rating in excess of 40 percent.  

Under the criteria in effect prior to September 23, 2002 a rating in excess of 40 percent for low back disability (i.e. 60 percent) is warranted for pronounced intervertebral disc syndrome (Code 5293) or for vertebral fracture or ankylosis (Codes 5285, 5286, 5289).  Since ankylosis, vertebral fracture and/or pronounced intervertebral disc syndrome is not shown (or alleged), a rating in excess of 40 percent under these criteria is not warranted. 

With regard to the criteria in effect from September 23, 2002, for intervertebral disc syndrome under Code 5293; as the record does not show incapacitating episodes or that the Veteran was prescribed bedrest by a physician, there is no evidence of incapacitating episodes of at least 6 weeks during the prior 12 months due to his lumbar spine disability.  A disability rating in excess of 40 percent is not warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes.

Similarly, considering the criteria for intervertebral disc syndrome in effect September 26, 2003, since there is no objective evidence of incapacitating episodes, a rating in excess of 40 percent under Code 5243 (as previously under Code 5293) on such basis is not warranted.  As ankylosis is not shown, a rating in excess of 40 percent under the General Rating Formula is not warranted.  

In summary, reviewing both stages of the rating assigned for the Veteran's service connected low back disability, the Board finds no period of time during either stage when any applicable criteria for a rating in excess of those currently assigned was met.

As described above, the Veteran has a complex history of neurologic complaints with respect to his lower extremities.  He is separately rated for radiculopathy of each lower extremity.  Although both issues are on appeal, they require further development as provided in the remand section below.  

The Board acknowledges that the Veteran has chronic low back pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, 8 Vet. App. 2002.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess in excess of 20 percent from August 1, 2006, or a rating in excess of 40 percent from March 13, 2012.  The Board acknowledges the findins of limitation of motion due to pain and upon repetitive use which is noted in the record as well as the Veteran's statements pertaining to functional impairment due to pain.  The Board finds, however, that the 20 percent rating from August 1, 2006, and the 40 percent rating from March 13, 2012, adequately compensates him for any pain or functional loss.  Notably, the 40 percent rating is based on the March 2012 VA examination finding that the Veteran had painful forward flexion beginning at 30 degrees so as to support the assignment of the increased, 40 percent, rating from the date of the examination.  

The Board has also considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A separate rating is not warranted in this regard either.  Separate evaluations can be assigned for associated objective neurological abnormalities under other diagnostic codes.  As noted, separate evaluations are already in effect for radiculopathy of each lower extremity (and will be addressed in the remand portion of the decision below).  Otherwise, the record is devoid of any separately compensable associated bowel, bladder, erectile dysfunction or any other neurological abnormalities associated with the Veteran's service-connected low back disability.

The assignment of an extra-schedular rating (other than that which has already been assigned for period from October 21, 2005 to January 18, 2006) was also considered in this case under 38 C.F.R. § 3.321(b)(1); however, the record contains no objective evidence that the Veteran's service-connected lumbar spine disability has resulted in marked interference with earning capacity or employment beyond that interference contemplated by the assigned evaluation.  While the record reflects the Veteran's complaints of chronic low back pain and associated radiculopathy, the objective evidence does not reflect frequent periods of hospitalization due to the lumbar spine disability.  Accordingly, the Board finds that the impairment resulting from the Veteran's spine disability is appropriately compensated by the currently assigned schedular ratings and 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the Board has concluded that from August 1, 2006, the criteria for entitlement to a rating of in excess of 20 percent and from March 13, 2012 the criteria for entitlement to a rating in excess of 40 percent is not warranted for low back injury with DDD.


ORDER

Entitlement to a rating in excess of 20 percent for low back injury with DDD from August 1, 2006, is not warranted.  Entitlement to a rating in excess of 40 percent for low back injury with DDD from March 13, 2012, is not warranted.  To this extent, the appeal is denied.


REMAND

With regard to the claims for increased ratings for radiculopathy of the lower extremities, it is noted that the record provides inconsistent findings as to the degree of disability of each lower extremity.  For example, the September 2010 VA examination report provided a diagnosis of radiculopathy bilateral found severe left side.  However, although the March 2012 VA examination provided a diagnosis of bilateral lower extremity radiculopathy, the examination findings showed incomplete paralysis of the right anterior and posterior tibial nerve while the left was found to be normal and the Veteran had mild constant and moderate intermittent pain attributable to a peripheral nerve condition of the right lower extremity and no pain of the left lower extremity.  In light of the finding by the Court that remand of the Veteran's claim for an increased rating was warranted because a private physician's report found the Veteran exhibited weakness on testing of the peroneal eversion and anterior tibialis of the left leg and he experienced mild incomplete paralysis of the sciatic nerve, the Board finds that remand is required to reconcile the conflicting findings.  

Notably, the May 2011 Board remand requested that the examiner specify whether the Veteran has radiculopathy of the right lower extremity and, if so, whether it more nearly approximates mild, moderate or severe incomplete paralysis of the affected nerve.  However, review of the March 2012 examination report shows that, although the examiner found incomplete paralysis of the right anterior and posterior tibial nerve, the examiner did not specify whether such incomplete paralysis was mild, moderate or severe.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA examination with an orthopedist and/or neurologist to assess the nature and severity of his right and left lower extremity radiculopathy.  It is imperative that the claims file be made available to the examiner(s) in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner(s) should identify any neurological findings in the lower extremity related to the service-connected lumbar spine disability, and fully describe the extent and severity of those symptoms.  The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, moderately severe, or severe in nature).  The examiner should also identify any muscular atrophy or loss of strength.  

The examiner must explain the rationale for the opinions given, citing to supporting clinical/special test findings.

2.  Thereafter, the RO should review the record and determine whether the benefits sought on appeal can be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


